Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The after-final amendments are entered as they materially simplify the issues for appeal, in particular because they overcome the prior art rejections of record by incorporating indicated allowable subject matter into independent claim 1.
The amendments overcome the rejection of claims 1-3, 5-8, and 19 under 35 USC 102(a)(2) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The after-final amendments do not place the application in condition for allowance because they raise new issues, in particular indefiniteness of claims as follows:
The term “said reference value” in claim 5 lacks proper antecedent basis.  It is assumed to refer to the first reference value.
The term “the indicated drainage condition” in claim 5 lacks proper antecedent basis.  It is assumed to refer to the indicator of a drainage obstruction.
Claim 5 states that the indicator is identified as an obstructed drainage path within or from the first appliance if the first measure is greater than the [first] reference value.  However, claim 1 requires that the indicator of a drainage obstruction is based on comparing both the first and second measures to the first and second reference values.  Claim 5 states that the indicator of a draining obstruction is determined based only on a comparison of the first measure and the first reference value.  Claim 5 therefore purports to broaden the scope of the independent claim by indicating a drainage obstruction based solely on a comparison of the first measure and the first reference value.
Claim 6 is indefinite for the reasons discussed above in regards to claim 5.
The term “the drainage condition” in claim 19 lacks proper antecedent basis.
The terms “the first” and “the second” washing appliances in claim 20 lack proper antecedent basis.
Applicant is advised that the status indicator of claim 20 does not indicate that it is withdrawn.  The claim remains withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711